Russell, J.
1. The judgment refusing a new trial is not, for any reason-assigned, erroneous.
2. In the absence of a written request for fuller instruction, the charge-upon the subject of reasonable doubts is not erroneous.
3. To instruct the jury that, as applied to this case, justifiable homicide-means self-defense against one who, by violence or surprise, manifestly intends or endeavors to commit a felony on the person, is not error,, where it appears, as in this case, that it was uneontradicted that the-assault was made, as contended by the defendant himself, in defense either of his own person or that of his wife. Eor that reason the-language used was not an intimation of opinion UDon the evidence by the court.
4. The jury were properly instructed that one can derive no benefit from the principles of self-defense if it appears that he himself provoked the-difficulty and himself created the necessity to defend.

Judgment aiJirmad.